DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant’s amendment filed on 02/10/2022/2021 has been entered. No Claims have been canceled. Claims 14-16 have been added. Claims 1-16 are still pending in this application.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-4, 7, 9 - 16 is/are rejected under rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki (20180232573) in view of Rimchala et al. (20210064865).
Regarding claim 1, Yamazaki teaches an information processing apparatus comprising: 
a processor configured to specify one or more keys corresponding to user information specified for a user who uses an electronic document (fig. 3: document. fig. 4: keyword: full name…), wherein the one or more keys include a key-value relationship for string extraction, specify, from the electronic document (fig. 4), a first string corresponding to each of the one or more keys, and extract, from the electronic document, a second string corresponding to the first string (fig. 4 and 5).
Yamazaki does not explicitly disclose a processor configured to specify one or more keys corresponding to user information specified for a user who uses an electronic document, wherein the one or more keys include a key-value relationship for string extraction.
Rimchala teaches a processor configured to specify one or more keys corresponding to user information specified for a user who uses an electronic document (p0038: optical sensor 1022 may be used to collect images of a user to be used during authentication and p0013: customer needs to enter information … Once the information is extracted…), wherein the one or more keys include a key-value relationship for string extraction (210 in fig. 2: field title and field value and paragraph 0021 discloses keys corresponding to user information specified for a user who uses an electronic document (where field information such as name (user information), social security number, wages are populated… paragraph 0022: At block 210, the extracted text of each patch may be separated into a field title and a field value. For example, if the text extracted from a patch was “Wages Amount $65,000”, “Wages Amount”. Therefore, name could also be separated into a field title and a field value, just wages in the example).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Yamazaki, and to include a processor configured to specify one or more keys corresponding to user information specified for a user who uses an electronic document, wherein the one or more keys include a key-value relationship for string extraction, in order to accurately extracting the necessary information from these documents (p0001).

Regarding claim 12, the claim has been analyzed and rejected with regard to claim 1 and in accordance with Yamazaki’s further teaching on: A computer-readable memory that contains instructions, which when executed by a processor perform steps in a method (p0024). 

Regarding claim 15, the claim has been analyzed and rejected with regard to claim 14 and in accordance with Yamazaki’s further teaching on: A computer-readable memory that contains instructions, which when executed by a processor perform steps in a method (p0024). 

Regarding claim 13, claim 13 recites similar limitations as claim 1, therefore it is rejected for the same reason as claim 1.

Regarding claim 16, (New) claim 16 recites similar limitations as claim 14, therefore it is rejected for the same reason as claim 14.

Regarding claim 2, Yamazaki teaches the information processing apparatus according to Claim 1, wherein the processor specifies a key list corresponding to at least one user attribute specified from the user information, from among a key list set including a plurality of keys, and wherein, for each of the keys in the key list, the processor specifies, from the electronic document, the first string corresponding to the key (fig. 8 and fig. 11-12  and p0070-0071).

Regarding claim 3, Yamazaki teaches the information processing apparatus according to Claim 2, wherein, when a plurality of key lists corresponding to the at least one user attribute are specified, for each of the keys included in the plurality of key lists, the processor specifies the first string corresponding to the key, and wherein the processor extracts, from the electronic document, the second string corresponding to the first string (fig. 8 and fig. 11-12 and p0070-0071).

Regarding claim 4, Yamazaki teaches the information processing apparatus according to Claim 2, wherein, for each of the keys obtained by excluding a specific key from the keys included in the specified key list, the specific key corresponding to the at least one user attribute (full name in fig. 3), the processor specifies the first string corresponding to the key, and wherein the processor extracts, from the electronic document, the second string corresponding to the first string (fig. 3: Medicine A, B and subtotal).

Regarding claim 7, Yamazaki teaches the information processing apparatus according to Claim 1, wherein the processor generates text data through character recognition on an image generated by scanning a sheet, and wherein the electronic document is text data generated through the character recognition (fig. 3).

Regarding claim 9, Yamazaki teaches the information processing apparatus according to Claim 1, wherein the second string is a string which satisfies a predetermined spatial relationship with respect to a position of the first string on the electronic document (fig. 5)

Regarding claim 10, Yamazaki teaches the information processing apparatus according to Claim 9, wherein the spatial relationship indicates that the second string is positioned in a specific direction with respect to the position of the first string on the electronic document, the specific direction being a direction among directions including upward, downward, right, and left directions (fig. 5 and 4).

Regarding claim 11, Yamazaki teaches the information processing apparatus according to Claim 9, wherein the spatial relationship indicates that the second string is positioned in a specific distance or a specific area with respect to the position of the first string on the electronic document (fig. 4 and 5).

Regarding claim 14, (New) Yamazaki  in view of Rimchala teaches the information processing apparatus according to Claim 1, wherein the key-value relationship comprises a first character string specified for extracting a second character string satisfying a predetermined spatial relationship with the first string (Rimchala:.p0022: if the text extracted from a patch was “Wages Amount $65,000”, “Wages Amount” may be determined to be the field title and $65,000” may be determined to be the field value…may employ a machine learning model that has been trained to predict which words in a patch correspond to field title and which words in a patch correspond to a field value..).
The rational applied to the rejection of claim 1 has been incorporated herein.


Claims 4 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki in view of Rimchala as applied to claim 2 above, and further in view of Ybanez et al.  (US 20200396340).
Regarding claim 5, Yamazaki in view of Rimchala does not explicitly disclose the information processing apparatus according to Claim 3, wherein the processor displays a plurality of second strings on a display, the plurality of second strings being extracted on a basis of a plurality of keys included in the plurality of key lists, and wherein, when a specific key which satisfies an emphasis condition is included in the plurality of keys, the second string corresponding to the specific key is displayed with emphasized representation among the plurality of second strings which are extracted.
Ybanez teaches the information processing apparatus according to Claim 3, wherein the processor displays a plurality of second strings on a display, the plurality of second strings being extracted on a basis of a plurality of keys included in the plurality of key lists, and wherein, when a specific key which satisfies an emphasis condition is included in the plurality of keys, the second string corresponding to the specific key is displayed with emphasized representation among the plurality of second strings which are extracted (fig. 8a and fig. 9a and p0051).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Yamazaki in view of Rimchala, and to include wherein the processor displays a plurality of second strings on a display, the plurality of second strings being extracted on a basis of a plurality of keys included in the plurality of key lists, and wherein, when a specific key which satisfies an emphasis condition is included in the plurality of keys, the second string corresponding to the specific key is displayed with emphasized representation among the plurality of second strings which are extracted, in order for user to verify character recognition results.

Regarding claim 8, Yamazaki in view of Rimchala and Ybanez teaches the information processing apparatus according to Claim 7, wherein the processor stores the text data in a storage device (Ybanez: p0077: subset of characters are specified to be stored), wherein, when the text data is modified, the processor stores the modified text data in the storage device, wherein the processor specifies, from the modified text data, the first string corresponding to each of the one or more keys, and wherein the processor extracts, from the modified text data, the second string corresponding to the first string (fig. 9a: replace).
The rational applied to the rejection of claim 4 has been incorporated herein.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki in view of Rimchala and Ybanez as applied to claim 2 above, and further in view of Lai et al. (20180144001).

Regarding claim 6, Yamazaki in view of Rimchala and Ybanez does not teach the information processing apparatus according to Claim 5, wherein the processor uses, as the specific key, duplicate keys included in two or more key lists among the plurality of key lists.
Lai teaches the information processing apparatus according to Claim 5, wherein the processor uses, as the specific key, duplicate keys included in two or more key lists among the plurality of key lists (fig. 2c: customer_id key included in the different table/list).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Yamazaki in view of Rimchala and Ybanez, and to wherein the processor uses, as the specific key, duplicate keys included in two or more key lists among the plurality of key lists, in order to transform a rational database into a non-rational database suggested by Lai (p0002).

Response to Arguments
The applicant argues in page 6: “Rimchala explains that text can be extracted from patches and separated into a field title and a field value. However, no portion of Rimchala includes disclosure related to keys corresponding to user information specified for a user who uses an electronic document. Instead, Rimchala appears to be focused on binarization and detecting shapes from binarization”
The Examiner respectfully disagrees. MPEP § 2141.02 [R-5] (VI) states that "[a] prior art reference must be considered in its entirety, i.e., as a whole.  Rimchala in paragraph 0021 discloses keys corresponding to user information specified for a user who uses an electronic document (where field information such as name (user information), social security number, wages are populated… paragraph 0022: At block 210, the extracted text of each patch may be separated into a field title and a field value. For example, if the text extracted from a patch was “Wages Amount $65,000”, “Wages Amount”. Therefore, name could also be separated into a field title and a field value, just wages in the example.
Yamazaki in view of Rimchala still teaches the claimed limitation.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN Q ZONG whose telephone number is (571)270-1600. The examiner can normally be reached Mon-Fri 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on (571) 272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HELEN ZONG
Primary Examiner
Art Unit 2677



/HELEN ZONG/Primary Examiner, Art Unit 2677